DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “are provided”, which should be omitted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemoto et al. (WO2021039331). U.S. 2022/0177424 is being used as the English translation.
Nemoto et al. teaches a radiation-sensitive resin composition in Example 9 comprising resin A-1, radiation-sensitive acid B-4 (photoacid generator), acid diffusion generator C-9, high fluorine-content resin controlling agent E-1, and solvents D-1/D-2/D-3 [0250] wherein acid diffusion generator C-9 is the following:

    PNG
    media_image1.png
    228
    388
    media_image1.png
    Greyscale
[p 33] which is equivalent to an acid diffusion inhibitor of instant claim 10 comprising an onium salt having the formula (1) of instant claims 1-4, 7, and 8, specifically formula (2) of instant claims 5 and 6, more specifically formula (3) of instant claim 9 when m” is 3, j is 0, p is 1, RM1 is halogen, and q and r are 0. Nemoto et al. also teaches resin A-1 comprises monomers (M-1), (M-2), and (M-10) [0232] which are the following:

    PNG
    media_image2.png
    203
    240
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    99
    225
    media_image3.png
    Greyscale
[0231] which is equivalent to a base polymer adapted to change its solubility in a developer under the action of an acid of instant claim 11, specifically monomers (M-1) and (M-2) are equivalent to recurring units having the formula (a) of instant claim 13, more specifically monomer (M-1) is equivalent to a recurring unit having the formula (a) of instant claims 13 and 14 when RA is methyl, XA is a single bond, and AL1 is represented by formula (L1) where a is 1 and R11 is a C2 hydrocarbyl group. Nemoto et al. also teaches a method for forming a resist pattern according to one embodiment of the present embodiment includes: (1) applying the radiation-sensitive resin composition directly or indirectly on a substrate to form a resist film from; (2) exposing the resist film; and (3) developing the exposed resist film [0210-0213] wherein examples of the developer used for the development include, in the alkaline development, an alkaline aqueous solution (i.e. positive pattern) [0225] and in the case of the development with organic solvent (i.e. negative pattern), examples of the solvent include an organic solvent, including a hydrocarbon-based solvent, an ether-based solvent, an ester-based solvent, a ketone-based solvent, and an alcohol-based solvent; and a solvent containing an organic solvent. Examples of the organic solvent include one, two or more solvents listed as the solvent for the radiation-sensitive resin composition. Among them, an ester-based solvent or a ketone-based solvent is preferred. The ester-based solvent is preferably an acetate ester-based solvent, and more preferably n-butyl acetate or amyl acetate. The ketone-based solvent is preferably a chain ketone, and more preferably 2-heptanone [0226] (claims 17-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (WO2021039331) as applied to claim 1 above, and further in view of Hatakeyama et al. (U.S. 2017/0351177).
With regard to claims 12 and 16, Nemoto et al. teaches the above resin (base polymer) but does not teach recurring units having a function of generating an acid upon exposure to light, specifically any one of formula (d1) to (d4).
However, Hatakeyama et al. teaches a resist composition comprising a base polymer which may further comprise recurring units of at least one type selected from the following formulae (f1), (f2) and (f3):

    PNG
    media_image4.png
    139
    262
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    328
    308
    media_image5.png
    Greyscale
[0075]

    PNG
    media_image6.png
    425
    410
    media_image6.png
    Greyscale
[0076] which are equivalent to recurring units having a function of generating an acid upon exposure to light of instant claim 15, specifically of formulae (d1), (d2), and (d4) respectively of instant claim 16 when RB is hydrogen, fluorine, methyl or trifluoromethyl, ZA is a single bond, phenylene group, —O—ZA1—, —C(═O)—O—ZA1— or —C(═O)—NH—ZA1—, ZA1 is a C1-C20 hydrocarbylene group which may contain a heteroatom, ZB is a single bond or a C1-C20 hydrocarbylene group which may contain a heteroatom, ZD is a single bond, methylene, ethylene, phenylene, fluorinated phenylene, —O—ZD1—, —C(═O)—O—ZD1— or —C(═O)—NH—ZD1—, ZD1 is an optionally substituted phenylene group, R31 to R35 and R39 to R41 are each independently a C1-C20 hydrocarbyl group which may contain a heteroatom, any two of ZA, R31 and R32 may bond together to form a ring with the sulfur atom to which they are attached, any two of R33, R34 and R35, and any two of R39, R40 and R41 may bond together to form a ring with the sulfur atom to which they are attached, RHF is hydrogen or trifluoromethyl, n1 is 0 or 1, n1 is 0 when ZB is a single bond, and Xa− is a non-nucleophilic counter ion. Hatakeyama et al. also teaches The attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also edge roughness is improved since the acid generator is uniformly distributed. Where a base polymer containing recurring units (f) is used, the addition of a separate PAG may be omitted [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nemoto et al. to include recurring units having a function of generating an acid upon exposure to light taught by Hatakeyama et al. through routine experimentation in order to achieve optimal resist properties.
With regard to claim 15, Nemoto et al. teaches the above resin (base polymer) but does not teach a recurring unit of formula (c).
However, Hatakeyama et al. teaches the base polymer may further comprise recurring units (b) having a phenolic hydroxyl group as an adhesive group. Examples of suitable monomers from which recurring units (b) are derived include the following [0069]: 

    PNG
    media_image7.png
    144
    96
    media_image7.png
    Greyscale
[0069] wherein RA is hydrogen or methyl [0063] which is equivalent to a recurring unit having the formula (c) of instant claim 15 when RA is hydrogen or methyl, YA is a single bond, c is 0, and b is 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nemoto et al. to include a phenolic hydroxy recurring unit taught by Hatakeyama et al. through routine experimentation in order to achieve optimal resist properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/0351177 as evidenced by U.S. 2013/0108960, and WO2019187445 are obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722